FILED
                                                                                         Jun 05 2017, 9:31 am

                                                                                             CLERK
                                                                                         Indiana Supreme Court
                                                                                            Court of Appeals
                                                                                              and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      James D. Johnson                                           Curtis T. Hill, Jr.
      Blair M. Gardner                                           Attorney General of Indiana
      Jackson Kelly PLLC                                         David L. Steiner
      Evansville, Indiana                                        Frances Barrow
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Virginia Garwood and Kristen                               June 5, 2017
      Garwood,                                                   Court of Appeals Case No.
      Appellants-Plaintiffs,                                     31A01-1603-CT-679
                                                                 Appeal from the Harrison Circuit
              v.                                                 Court
                                                                 The Honorable John T. Evans,
      State of Indiana, et al.,                                  Judge
      Appellees-Defendants.                                      Trial Court Cause No.
                                                                 31C01-1105-CT-24



      Mathias, Judge.


[1]   Mother and daughter Virginia and Kristen Garwood (“Virginia,” “Kristen,”

      collectively, “the Garwoods”) ran a dog-breeding business from their Harrison

      County, Indiana, dairy farm. On June 2, 2009, the Indiana Department of

      Revenue (“DOR”), in concert with the Office of the Indiana Attorney General

      Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                     Page 1 of 59
      (“OAG”) and the Indiana State Police (collectively, “the State”), raided the

      Garwoods’ farm and seized and immediately sold more than two hundred dogs

      in partial satisfaction of the Garwoods’ unpaid sales and income tax liability.


[2]   The Garwoods sued a large number of public and private defendants in

      Harrison Circuit Court for federal constitutional and state-law torts arising from

      the raid. The Garwoods found success against only one: Andrew Swain

      (“Swain”) in his personal capacity, then chief counsel for tax litigation in OAG,

      against whom a Harrison County jury entered a $15,000 verdict. The Garwoods

      now appeal and seek a new trial. The State cross-appeals and seeks reversal of

      the judgment against Swain.

[3]   We reverse the judgment against Swain as unsupported by sufficient evidence.

      We affirm the trial court in other respects.


                                  Facts and Procedural Posture

      I. The Raid of June 2, 2009, and Events Leading to It

[4]   Stated in the terms most favorable to the Garwoods and the judgment against

      Swain, and incorporating a decision of the Indiana Tax Court regarding the

      principals of this case, the events of and leading to June 2, 2009, may be

      summarized as follows. In 2007, dairy prices fell, and the Garwoods’ dairy farm

      became less profitable. The Garwoods started breeding dogs for retail sale to

      make up the lost income. Without malicious intent, they did not register with

      the Indiana Secretary of State or DOR as retail merchants. They did not collect

      sales tax on the dog sales or remit sales tax to DOR, and they incompletely or

      Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 2 of 59
      incorrectly reported their income from the sales. They cared for their dogs

      properly and sold them responsibly.

[5]   In February 2009, the Harrison County animal control officer told Swain he

      thought the Garwoods’ dog-breeding business was unregistered and did not

      collect or remit sales tax. The officer had received a complaint from one of the

      Garwoods’ alleged customers about a sick dog. Swain relayed the message to

      OAG’s investigations section and asked DOR to investigate the Garwoods’ tax

      status.


[6]   It was determined that the Garwoods were in fact selling dogs through

      advertisements in local newspapers but had not registered as retail merchants or

      remitted sales tax. OAG investigators incognito purchased two puppies from

      the Garwoods using funds supplied by the Humane Society of the United States

      (“the Humane Society”), a private animal-rights organization. Swain had first

      worked with the Humane Society while pursuing another unregistered, non-

      remitting dog-breeder for unpaid tax liability. The Garwoods did not collect

      sales tax on the sale to the investigators.


[7]   A meeting was held of staff from DOR, OAG, and the Indiana Office of

      Management and Budget (“OMB”), the final decision-maker with respect to the

      State’s enforcement actions in this context. Swain and then-Attorney General

      Greg Zoeller (“Zoeller”) advocated or counseled pursuing the same approach

      used against the other unregistered, non-remitting dog breeder, and against




      Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 3 of 59
      certain other such businesses: issuing jeopardy assessments and jeopardy tax

      warrants in conjunction with criminal prosecution for tax crimes.

[8]   A jeopardy assessment, as summarized by Swain,


               is an extraordinary tax remedy. Normally when . . . [DOR] . . .
               says that you owe tax, . . . what’s called a proposed assessment
               [is issued. The proposed assessment may go through several
               stages of administrative and judicial review before it becomes a
               final, collectible judgment.] . . . What a jeopardy assessment is
               designed to do is that if various criteria are satisfied to the
               Commissioner’s satisfaction, [DOR] . . . can issue an immediate
               tax warrant that turns automatically into a tax judgment which is
               immediately collectible.


      Tr. pp. 283-84. In particular, Swain’s interpretation of the jeopardy assessment

      statute’s criteria hinged on the argument that the Garwoods’ failure to register,

      collect, and remit in itself constituted an “act that would jeopardize the

      collection of . . . taxes.” Ind. Code § 6-8.1-5-3. The Garwoods’ conduct did not

      satisfy the jeopardy assessment criteria, as our tax court would later hold, and

      Swain’s and DOR’s interpretation of the statute was in excess of their authority.

      Nevertheless, before the tax court so held, drawing in part on his experience in

      the Garwoods’ case, Swain would later author an article for a state tax law

      publication, “Tax Ills Behind the Mills1 — The Advancement of Puppy

      Protection,” Ex. Vol. I, Pls.’s Ex. 2, about “combatting puppy mills” and other




      1
        “Mills” refers to “puppy mills,” a pejorative term for large-scale commercial dog-breeders perceived to run
      industrialized operations with little regard for the welfare of the animals sold or the consumers buying them.

      Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                            Page 4 of 59
       participants in the unregistered, non-remitting “underground economy” with

       “civil and criminal tax enforcement techniques.” Id. He would also later give a

       presentation to the animal law section of the Indiana State Bar Association on

       the same topic.

[9]    The State’s investigation prior to this extraordinary enforcement action was not

       as thorough as it could have been and gave the Garwoods little or no benefit of

       the doubt. In estimating the Garwoods’ tax liability by the “Best Information

       Available” (“BIA”) assessment procedure, DOR staff used the least

       conservative estimate of the Garwoods’ sales and income, and assessed the

       maximum penalty for delinquency. The State never sought the Garwoods’ co-

       operation with its investigation.

[10]   DOR and OAG arrived at the Garwoods’ farm early on the morning of June 2,

       2009, and demanded payment of the assessed liabilities. When the Garwoods

       said they could or would not pay, State officers seized around 240 dogs,

       including several family pets, in a dramatically staged raid involving a large

       media presence, a state legislator, and a group of volunteers enlisted and

       directed by the Humane Societies of the United States and of Missouri. The

       dogs were sold to the Humane Society the next day for $300, less than $2 per

       dog, a negligible amount relative to the nearly $300,000 figure alleged by DOR

       as the Garwoods’ outstanding tax liability.


[11]   Zoeller trumpeted the success of the raid, giving several media interviews and

       congratulating his staff and DOR for closing an alleged “puppy mill.” That


       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 5 of 59
       evening, Swain and two OAG law student interns met Zoeller for a celebratory

       toast at a hotel in nearby Louisville, Kentucky. Zoeller and Swain would later

       be honored by the Humane Society in Washington, D.C., for their work.


       II. Proceedings in Harrison Circuit Court

[12]   On June 2, 2009, the morning of the raid, a DOR investigator presented the

       jeopardy assessments to the Garwoods, Ex. Vol. II, Defs.’s Ex. B., pp. 312-27,

       and demanded immediate payment of the amounts assessed. When the

       Garwoods said they could or would not pay, jeopardy tax warrants2 in those

       amounts were filed in Harrison Circuit Court, id. pp. 328-337, and then

       presented to the Garwoods before seizure of the dogs. Tr. p. 296.


[13]   The same day, DOR petitioned Harrison Circuit Court for temporary and

       permanent restraining orders and an injunction against the Garwoods

       continuing to do business in the state. See I.C. § 6-8.1-8-5 (authorizing such

       orders). On June 4, 2009, DOR and the Garwoods entered an agreed order in

       the circuit court stipulating that the Garwoods “ha[d] done a cash-and-carry

       business of selling dogs at retail” without reporting their income from that




       2
         A tax warrant is an instrument issued by DOR authorizing its agents under certain circumstances to “levy
       upon and sell” a taxpayer’s property immediately without further judicial process. I.C. § 6-8.1-8-8(3) (general
       tax warrants); id. § 5-3(c) (jeopardy tax warrants); see generally Etzler v. Ind. Dep’t of State Revenue, 27 N.E.3d
       1085, 1087–88 (Ind. Ct. App. 2015) (describing operation of tax warrants), aff’d on reh’g, 43 N.E.2d 250
       (2015). When a tax warrant is filed with a circuit court, it gives rise to a judgment of that court against the
       taxpayer and a lien in the state’s favor on all the taxpayer’s property in the county. I.C. § 6-8.1-8-2(e); State ex
       rel. Ind. Dep’t of Revenue v. Deaton, 755 N.E.2d 568, 572 (Ind. 2001). “[U]nless and until [DOR’s final
       determination of tax liability as embodied in the tax warrant] is appealed to the Tax Court,” the circuit court
       in which the tax warrant is filed acquires “jurisdiction for the limited purposes of enforcing the judgment”
       created by the filing. Deaton, 755 N.E.2d at 572.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                                 Page 6 of 59
       business, collecting or remitting sales tax on the dog sales, or registering as

       retail merchants. Ex. Vol. II, Defs.’s Ex. F, p. 353. The parties further stipulated

       that the Garwoods’ “unlawful acts ha[d] made it prejudicially difficult” for

       DOR to collect the taxes owed by them and that the injunction should therefore

       issue. Id. The injunction was issued accordingly.


[14]   On June 8, 2009, DOR filed in the circuit court a petition for proceedings

       supplemental, presumably to collect on the outstanding balance of the judgment

       created by the tax warrants. See I.C. § 6-8.1-8-8.5(b) (authorizing DOR to

       initiate); Ind. Trial Rule 69(E) (“Proceedings supplemental to execution”).

       Soon after, see infra Part IV, the Garwoods sought judicial review of the

       jeopardy assessments in the tax court and petitioned that court to enjoin further

       collection efforts by DOR. See I.C. § 33-26-6-2 (authorizing such injunction).

       On August 12, 2009, Harrison Circuit Court enjoined DOR from collecting on

       the judgment pending the Garwoods’ tax court appeal.

[15]   The complaint in the instant case was filed in the circuit court on May 16, 2011,

       the procedural history of which is detailed below. See infra Part V.


       III. Proceedings in Marion Superior Court

[16]   On May 29, 2009, three days before the raid, the OAG sought a search warrant

       in Marion Superior Court for the Garwoods’ property to investigate criminal

       tax law violations. An investigator from that office submitted a probable cause

       affidavit detailing the Garwoods’ business activities and their failures to pay

       income and sales tax and to register as retail merchants. Ex. Vol. II, Defs.’s Ex.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 7 of 59
       C. The warrant issued the same day, authorizing search and seizure of inter alia

       “[a]ny and all . . . canines, or other inventory . . . found.” Ex. Vol. I, Pls.’s Ex.

       9, p. 81.


[17]   On June 22, 2009, the State charged the Garwoods with eight counts of tax

       evasion by information filed in Marion Superior Court. Ex. Vol. II, Defs.’s Ex.

       I. On May 18, 2010, Virginia pleaded guilty to Class D felony evasion of

       income tax and Class D felony failure to remit or collect sales tax; Kristen

       pleaded guilty to Class D felony evasion of income tax. Both women admitted

       that the facts contained in the probable cause affidavit and information were

       true and served as the factual basis for their pleas. Ex. Vol. II, Defs.’s Ex. G, p.

       360 (Kristen’s plea agreement), Defs.’s Ex. H, p. 364 (Virginia’s plea

       agreement). The Garwoods were sentenced the same day, and their sentences

       were suspended to probation.3


       IV. Proceedings in the Tax Court

[18]   On June 10, 2009, the eighth day after the raid and two days after DOR

       initiated proceedings supplemental in Harrison Circuit Court, the Garwoods




       3
         Both at trial and on appeal, the Garwoods have sometimes argued in a way contrary to what they admitted
       in their guilty pleas. See, e.g., Tr. p. 721 (Virginia’s testimony she “never” failed to report income from the dog
       sales). To the extent that the result of their constitutional claims would stand or fall on such arguments, we
       note that the Garwoods are barred from recovering for acts “whose unlawfulness would render [their]
       conviction[s] invalid” without having first won favorable termination of the criminal matter. Heck v.
       Humphrey, 512 U.S. 477, 486–87 (1994). That is, if the unconstitutionality of the State’s acts depends on the
       Garwoods’ actual innocence of the crimes to which they pleaded guilty, the Garwoods cannot recover for
       those acts under § 1983 without having those convictions first set aside or expunged, which the Garwoods
       have not done.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                                Page 8 of 59
       protested the jeopardy assessments administratively to DOR and requested a

       hearing. See I.C. § 6-8.1-5-1 (general protest procedure; DOR “shall” hold

       hearing if requested); Clifft v. Ind. Dep’t of State Revenue, 660 N.E.2d 310, 317

       (Ind. 1995) (protest procedure permits protest of jeopardy assessments); 45 Ind.

       Admin. Code 15-5-8(c) (same; DOR “may” hold hearing if requested). On June

       22, 2009, the same day the Garwoods were charged in Marion Superior Court,

       DOR by letter “respectfully decline[d] the opportunity to conduct the hearing

       requested” and pointed the Garwoods to Harrison Circuit Court instead, where,

       DOR believed, “the relief requested . . . [was] best available.” Ex. Vol. I, Pls.’s

       Ex. 15.


[19]   On June 29, 2009, less than three weeks after they lodged their protest, and a

       week after DOR denied the requested hearing, the Garwoods sought judicial

       review of the jeopardy assessments in the tax court. On both parties’ motion,

       proceedings were continued until October 20, 2010, when DOR moved to

       dismiss for lack of subject matter jurisdiction. DOR read Deaton incorrectly, see

       supra ¶ 12 note 2, to mean that its jeopardy tax warrants had become final

       judgments of Harrison Circuit Court and could not be challenged in the tax

       court. The tax court disagreed. Garwood v. Ind. Dep’t of State Revenue (Garwood I),

       939 N.E.2d 1150, 1154 (Ind. T.C. 2010). The tax court held further that the

       Garwoods’ administrative remedies with respect to the jeopardy assessments

       were exhausted when DOR denied the requested hearing. Id. at 1156. DOR

       sought a writ of mandamus and prohibition from our supreme court to prohibit

       the tax court from exercising jurisdiction, but that application was unsuccessful.


       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 9 of 59
[20]   DOR and the Garwoods each moved for summary judgment. The Garwoods

       claimed that the jeopardy assessments were invalid because DOR had denied

       them constitutional due process in refusing to hold the hearing requested. On

       August 29, 2011, the tax court avoided the constitutional question and held

       instead that DOR had exceeded its authority under the jeopardy assessment

       statute. Garwood v. Ind. Dep’t of State Revenue (Garwood II), 953 N.E.2d 682, 684

       (Ind. T.C. 2011). The tax court held the Garwoods’ mere failure to register,

       collect, and remit did not in itself rise to an “act that would jeopardize the

       collection of . . . taxes.” Id. at 688 (quoting I.C. § 6-8.1-5-3). The court’s opinion

       took a generally dim view of what it characterized as DOR’s effort to “wiel[d]

       the power of jeopardy assessments as a sword to eliminate a socially

       undesirable activity . . . [rather than] to fill the State’s coffers with the tax

       liabilities the Garwoods purportedly owed.” Id. at 690. The tax court concluded

       the jeopardy assessments were “void as a matter of law.” Id.


[21]   DOR sought transfer to our supreme court. On March 16, 2012, transfer was

       granted but vacated as improvident on May 15, 2012, after briefing and

       argument. Ind. Dep’t of State Revenue v. Garwood, 966 N.E.2d 1258 (Ind. 2012)

       (mem.). That was the end of the jeopardy assessment protest.

[22]   On August 29, 2011, ten days after the tax court decided Garwood II and

       declared the jeopardy assessments void, Virginia sought a tax refund from

       DOR, claiming the dogs seized by DOR were worth far more than her actual

       tax liability and she was therefore owed the difference: more than $100,000. On

       May 29, 2012, two weeks after our supreme court vacated its grant of transfer in

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017       Page 10 of 59
       Garwood II, DOR offered Virginia a little over $100. DOR then issued proposed

       assessments, the normal mechanism for challenging a taxpayer’s self-reported

       tax liability, see I.C. § 6-8.1-51, which Virginia protested. By August 27, 2012,

       DOR had not ruled on Virginia’s new protest, and she appealed for the second

       time to the tax court.


[23]   DOR again moved to dismiss for lack of subject matter jurisdiction and on the

       basis that the same action, the case before us now, was pending in Harrison

       Circuit Court. See T.R. 12(B)(8). Without explanation, the tax court declined to

       address DOR’s 12(B)(8) claim and instead held that it had jurisdiction and

       denied DOR’s motion to dismiss. Garwood v. Ind. Dep’t of State Revenue (Garwood

       III), 998 N.E.2d 314, 315 (Ind. T.C. 2013). DOR then moved for summary

       judgment, claiming that Virginia was actually seeking compensatory damages

       rather than a tax refund. The tax court saw no barrier to Virginia’s

       “prosecut[ing] her claim for compensatory damages, . . . asserted concurrently

       with her refund claim,” in that forum. Garwood v. Ind. Dep’t of State Revenue

       (Garwood IV), 24 N.E.3d 548, 551 (Ind. T.C. 2014). The tax court therefore

       denied DOR’s motion and ordered the matter set for trial. Id. The outcome of

       those proceedings does not appear in the record before us or from further

       decisions of the tax court. The matter was apparently still ongoing at the time of

       trial in this case. See, e.g., Tr. pp. 124, 861, 893.


       V. Proceedings in This Case

[24]   The Garwoods filed their initial complaint in this case in Harrison Circuit

       Court on May 19, 2011, three months before the tax court’s Garwood II decision
       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 11 of 59
       invalidated the jeopardy assessments. On June 17, 2011, the case was removed

       to federal district court and then remanded for lack of all defendants’ consent

       on October 11, 2011. Garwood v. State of Indiana, No. 4:11-cv-72, 2011 WL

       4826998 (S.D. Ind. Oct. 11, 2011).

[25]   On July 3, 2012, within two months of our supreme court’s decision to vacate

       transfer in Garwood II, the Garwoods filed their second amended complaint.

       That complaint pleaded seven claims against fifty-six defendants. The

       Garwoods alleged the state-law torts of conversion, defamation, and intentional

       infliction of emotional distress (“IIED”). Under 42 U.S.C. § 1983, the

       Garwoods alleged denial of procedural due process under the due process

       clause of the Fourteenth Amendment to the federal constitution, unlawful

       search and seizure under the Fourth Amendment, and selective enforcement

       under the equal protection clause of the Fourteenth Amendment. Finally, under

       42 U.S.C. § 1985, the Garwoods alleged conspiracy to violate their civil rights.


[26]   These claims were brought against numerous employees of DOR and OAG,

       Zoeller himself, the state legislator, and state police officers, all in their personal

       and official capacities, as well as the state police and the State of Indiana (“the

       State defendants”); the Harrison County animal control officer and the county

       itself (“the County defendants”); employees of the Humane Societies of the

       United States and Missouri, and the organizations themselves (“the Humane

       Society defendants”); and several private parties (“the Private defendants”).




       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 12 of 59
[27]   By January 2015, several State defendants and most or all the Humane Society,

       County, and Private defendants had been dismissed by agreement of the parties,

       and the remaining State defendants moved for summary judgment. The State

       argued the Fourth Amendment, procedural due process, equal protection, and

       conspiracy claims failed; the defendants were entitled to official immunity in

       their personal capacities and not subject to suit in their official capacities; and

       the tax court had exclusive jurisdiction over the subject matter of the suit.

       Appellee’s App. pp. 2-41. On January 29, 2015, the trial court entered judgment

       as a matter of law in favor of the State on the § 1985 conspiracy claim, the

       defamation claim, and all official capacity claims under § 1983. The remaining

       issues were to be tried; the jurisdictional issue was not addressed.


[28]   The Garwoods tried their case to a Harrison County jury over six days,

       February 22, 2016, to February 29, 2016, against eleven State defendants; one

       was dismissed by agreement during trial. Between summary judgment and trial,

       the Garwoods appear to have abandoned their Fourth Amendment claim in

       favor of a substantive due process claim under the Fourteenth Amendment. All

       over the Garwoods’ strident objections, the trial court declined to give

       preclusive effect to Garwood II and admitted only the opinion’s clear holding

       invalidating the jeopardy assessments; admitted the jeopardy assessments;

       admitted the jeopardy tax warrants; admitted the Garwoods’ plea agreements in

       the criminal case and a transcript of the Garwoods’ May 18, 2010, change of

       plea hearing in Marion Superior Court; and refused the Garwoods’ proffered




       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 13 of 59
       final instruction that a void judgment is, “from its inception, . . . a complete

       nullity and without legal effect.” Appellant’s App. Vol. II, p. 88.

[29]   At the close of evidence, the State moved for a directed verdict in its favor as to

       all claims and all defendants. The court took the motion under advisement after

       briefing and argument, and denied it on February 29, 2016. The jury returned a

       $15,000 compensatory verdict against Swain, $7,500 each for Virginia and

       Kristen, for one or more constitutional injuries. The Garwoods’ counsel, three

       lawyers from two firms, petitioned for more than $300,000 in attorneys’ fees

       under 42 U.S.C. § 1988. The court awarded counsel $40,000 in fees plus $4,750

       costs for each plaintiff, for a total award of $89,500.

[30]   The Garwoods timely appealed. The State cross-appealed. The Garwoods seek

       a new trial against the same defendants except Swain. The Garwoods claim the

       trial court abused its discretion by failing to collaterally estop the State to

       litigate issues decided by the tax court in Garwood II, or alternatively by failing

       to admit the tax court’s Garwood II decision in its entirety; by failing to exclude

       the jeopardy assessments or to give an instruction as to their voidness; and by

       failing to exclude records of the criminal proceedings against them. The

       Garwoods’ lawyers also seek an increase in their fee award under § 1988. On

       cross-appeal, the State claims that the trial court erred by failing to grant Swain

       either absolute or qualified immunity, and that the judgment against Swain was

       unsupported by sufficient evidence.




       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 14 of 59
[31]   Before proceeding to the merits of these claims, in light of the importance of the

       question and its appearance at several junctures of litigation, we first clarify our

       jurisdiction over them.


                                       Discussion and Decision

       I. Subject Matter Jurisdiction

[32]   We have a duty to investigate our jurisdiction over the subject matter of a case

       on appeal if it appears doubtful. Albright v. Pyle, 637 N.E.2d 1360, 1363 (Ind. Ct.

       App. 1994). Subject matter jurisdiction is jurisdiction over the general class of

       actions to which a case belongs. K.S. v. State, 849 N.E.2d 538, 542 (Ind. 2006).

       Such jurisdiction is the power of a court to decide a case. Austin Lakes Joint

       Venture v. Avon Utils., Inc., 648 N.E.2d 641, 645 (Ind. 1995); State ex rel. Young v.

       Noble Cir. Ct., 263 Ind. 353, 356, 332 N.E.2d 99, 101 (1975). A court of this state

       has only such jurisdiction — that is, only such power — as granted to it by

       statute or our constitution. State v. Sproles, 672 N.E.2d 1353, 1356 (Ind. 1996).


[33]   Upon review, we lack jurisdiction to the extent the trial court lacked it. Albright,

       637 N.E.2d at 1364; 4 C.J.S. Appeal and Error §§ 50, 76 (2007). By statute, the

       tax court has exclusive jurisdiction over “original tax appeals.” I.C. § 33-26-3-3.

       An original tax appeal is a case that arises under the tax laws and comes within

       an appeal from a final determination of a state revenue agency. Id. § 1. To the

       extent the Garwoods’ case was an original tax appeal, therefore, the tax court

       had jurisdiction over it to the exclusion of Harrison Circuit Court and every

       other court of this state. See Sproles, 672 N.E.2d at 1356.


       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 15 of 59
[34]   A case arises under the tax laws if it “principally involves collection of a tax or

       defenses to that collection.” Sproles, 672 N.E.2d at 1357. Our supreme court has

       construed the tax court’s jurisdictional mandate broadly. State ex rel. Zoeller v.

       Aisin USA Mfg., Inc., 946 N.E.2d 1148, 1153 (Ind. 2011). This ensures a “single

       authoritative voice on state tax matters,” Bielski v. Zorn, 627 N.E.2d 880, 886

       (Ind. T.C. 1994), cited in Sproles, 672 N.E.2d at 1357 n.13, by “channel[ing] tax

       disputes to a single specialized tribunal . . . .” Aisin, 946 N.E.2d at 1152. A case

       principally involves tax collection or defenses to it if the taxpayer, on statutory,

       constitutional, or other grounds, contests or challenges tax liability imposed on

       her by the tax laws.

[35]   In Sproles, a taxpayer sought a declaratory judgment in the circuit court

       invalidating a tax lien on a real property interest filed by DOR for nonpayment

       of the controlled substances excise tax (“CSET”) in conjunction with the State’s

       criminal prosecution of the taxpayer for possessing marijuana. 672 N.E.2d at

       1355. The taxpayer claimed that imposition of the tax, following his criminal

       conviction, violated the federal constitutional prohibition on double jeopardy.

       Id. Our supreme court held the tax court had jurisdiction over the action to

       exclusion of the circuit court. Id. at 1357. This was because the taxpayer’s

       “declaratory relief action squarely challenge[d] the validity of an Indiana tax

       statute as applied,” and “the Legislature intended that all challenges to the tax

       laws — regardless of the legal theory relied on — be tried in the Tax Court.” Id.


[36]   The shared feature of similar cases directed to or kept within the tax court’s

       jurisdiction was the taxpayers’ claim that controlling law prohibited the

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 16 of 59
       imposition of tax liability created by the tax laws. State ex rel. Att’y Gen. v. Lake

       Super. Ct., 820 N.E.2d 1240 (2005) (rejecting “distinction for [jurisdictional]

       purposes between a challenge to assessments, whether procedural or

       substantive, and any other basis to contest a tax” in constitutional challenge to

       real property assessments); State v. Costa, 732 N.E.2d 1224, 1225 (2000) (state

       constitutional challenge to property tax levy under Health Care for the Indigent

       program); Bd. of Tax Comm’rs v. Montgomery, 730 N.E.2d 680, 686 (2000)

       (same); Clifft v. Ind. Dep’t of State Revenue, 660 N.E.2d 310 (1995) (one year

       before Sproles, tax court’s jurisdiction unquestioned in challenge to CSET

       jeopardy assessments grounded on constitutional rights to procedural due

       process, equal protection, and protection against self-incrimination); Zayas v.

       Gregg Appliances, Inc., 676 N.E.2d 365 (Ind. Ct. App. 1997) (claim against

       retailer for allegedly improperly collecting sales tax on delivery fees), trans.

       denied, discussed in Aisin, 946 N.E.2d at 1156; UACC Midwest, Inc. v. Ind. Dep’t of

       State Revenue, 667 N.E.2d 232 (Ind. T.C. 1996) (claim for tax refund grounded

       in disagreement over applicable tax rate), discussed in Aisin, 946 N.E.2d at 1158.

       By contrast, liability to DOR because of clerical error leading to unjust

       enrichment is not tax liability imposed by the tax laws and does not rise under

       the tax laws. Aisin, 946 N.E.2d at 1155.


[37]   Harrison Circuit Court had jurisdiction over the instant case because the

       Garwoods did not seek to challenge tax liability imposed by the tax laws. We

       cannot overlook the “fundamental difference” between what the Garwoods

       sought to recover (damages) and what the Garwoods originally owed DOR

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 17 of 59
       (their tax liability). Id. To the Garwoods, it seems, this suit was basically an

       enforcement action: a trial on damages for injuries proved by the tax court’s

       voiding of the jeopardy assessments in Garwood II, now repackaged as state and

       constitutional torts for a court of general jurisdiction. When the trial court failed

       to give Garwood II preclusive effect, the Garwoods argue on appeal, the

       Garwoods “lost the value of the [tax court’s] decision . . . .” Appellant’s Reply

       Br. at 7 (emphasis added). As the Garwoods’ counsel said in his opening

       statement after a brief recitation of the State’s conduct, “[T]he facts that support

       all of this are largely undisputed.” Tr. p. 151. What was still disputed was how

       much those facts were worth in damages.


[38]   It is true that the Garwoods could have also challenged their tax liability in

       Garwood II by means of the constitutional theories advanced in the instant case,4

       and could have joined any remaining claims, federal and state, in that forum as

       well.5 However, such joinder of claims was not mandatory, and lack of it does

       not impede our review. To the extent that the Garwoods’ claims could have




       4
        One of the Garwoods’ three theories of a procedural due process violation at trial — that DOR
       unconstitutionally denied them a post-deprivation hearing by its June 22, 2009, letter — was in fact asserted
       before the tax court in Garwood II as a basis for invalidating the jeopardy assessments. 953 N.E.2d at 683.
       5
         There would have been no barrier at all to joining the Garwoods’ § 1983 damages claims, and presumably
       their state-law tort claims, to their protest action in the tax court. The tax court will entertain § 1983 claims as
       part of an original tax appeal. Harlan Sprague Dawley, Inc. v. Ind. Dep’t of State Revenue, 583 N.E.2d 214, 227
       (Ind. T.C. 1991), cited in Garwood IV, 24 N.E.3d at 551. Indeed, the tax court is the only forum in the country
       that can. Nat’l Private Truck Council, Inc. v. Okla. Tax Comm’n, 515 U.S. 582, 588 (1995) (“Congress did not
       authorize injunctive or declaratory relief [in state or federal court] under § 1983 in state tax cases where there
       is an adequate remedy at law.”); Fair Assessment in Real Estate Ass’n v. McNary, 454 U.S. 100 (1981) (holding
       federalism and comity prohibit § 1983 damages actions in federal court challenging state taxation as
       unconstitutional). The tax court will hear claims for damages, as it has announced to the Garwoods
       themselves. Garwood IV, 24 N.E.2d at 550–51.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                                Page 18 of 59
       been brought in the tax court as a basis for tax-law relief, the State might have

       opposed them here as res judicata. However, it did not.

[39]   We conclude that the proper course is to take this case as it came to Harrison

       Circuit Court via the Garwoods’ second amended complaint, filed after the

       decision in Garwood II.6 The question presented by this case then becomes,

       assuming the tax-law violation, do that violation and the circumstances

       surrounding it give rise to tort liability of any kind? Proceeding thusly comports

       with the legislative purpose declared in Sproles and Aisin, and with the parties’

       actual course of litigation. Through the Garwoods’ second amended complaint,

       the invalidation of the jeopardy assessments in Garwood II was treated and put

       to the jury as a fact. See Tr. pp. 129-30 (ruling on admissibility).


[40]   The settled and limited purpose of the tax court’s exclusive jurisdiction is to

       ensure the uniform interpretation of the tax laws. Aisin, 946 N.E.2d at 1152.

       The tax court has already spoken conclusively to the statutory question at the

       heart of this litigation in Garwood II. Neither the jurisdictional value of finality

       nor that of validity, see Restatement (Second) of Judgments §§ 11 cmt. d, 12

       (Am. Law Inst. 1982), would be served by returning this case to the tax court to

       decide the constitutional and tort-law consequences of its earlier tax-law




       6
        As described supra ¶¶ 24–25, Harrison Circuit Court took no action in this case until the second amended
       complaint was filed.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                        Page 19 of 59
       holding. The Garwoods’ claims were validly asserted in Harrison Circuit Court,

       and that court’s decision is properly and squarely in front of us.

[41]   Assured of our jurisdiction on this basis, we proceed to consider the merits of

       the parties’ appeals, beginning with the State’s cross-appeal.


       II. The Judgment Against Swain Was Not Supported by Sufficient Evidence

[42]   Our standard of review on a challenge to the sufficiency of the evidence

       supporting a jury verdict is the same in civil as in criminal cases. Auto

       Liquidation Ctr., Inc. v. Chaca, 47 N.E.3d 650, 654 (Ind. Ct. App. 2015). We

       consider only the evidence favorable to the verdict and all reasonable inferences

       from it. Id. We neither weigh the evidence nor judge the credibility of witnesses.

       Id. We will sustain a jury’s general verdict on any theory supported by the

       evidence, reversing only for a total failure of evidence or where the verdict is

       contrary to the uncontradicted evidence. Ohio Farmers Ins. Co. v. Ind. Drywall &

       Acoustics, Inc., 970 N.E.2d 674, 686 (Ind. Ct. App. 2012). The decision to grant

       or deny official immunity is reviewed de novo. Fields v. Wharrie, 672 F.3d 505,

       510 (7th Cir. 2012) (absolute immunity), Purvis v. Oest, 614 F.3d 713, 717 (7th

       Cir. 2010) (qualified immunity).

[43]   Because the Garwoods in reply address only the immunity issue, see Appellant’s

       Reply Br. at 16-19 (Swain not entitled to absolute immunity), 19-22 (Swain not

       entitled to qualified immunity because state law clearly established), the State

       need only show prima facie error on the sufficiency issue, that is, error apparent



       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 20 of 59
       “at first sight, on first appearance, or on the face of it.” Trinity Homes, L.L.C. v.

       Fang, 848 N.E.2d 1065, 1068 (Ind. 2006).


[44]   Though the jury verdict did not identify the theory under which the jury found

       Swain liable, it could only have been for a constitutional violation under §

       1983.7 Tr. pp. 902-03 (instructing jury that § 1983 claims brought against

       individual defendants, state-law claims against State of Indiana). Section 1983

       supplies a cause of action to anyone deprived of her federal rights by a state

       actor under color of state law. Monroe v. Pape, 365 U.S. 167, 183 (1961). “[I]n

       any action under § 1983, the first step is to identify the exact contours of the

       underlying right said to have been violated.” County of Sacramento v. Lewis, 522

       U.S. 833, 841 n.5 (1998) (citation omitted).

[45]   This task is more challenging than usual at the appellate stage. Six years of

       litigation have scarcely narrowed the issues in this case, which is characterized

       by the Garwoods’ continuing failure to relate specific claims to relief to the

       specific conduct of specific defendants.8 While we are bound to affirm a general




       7
         “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State . . .
       subjects, or caused to be subjected, any . . . person within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in
       an action at law, suit in equity, or other proper proceeding for redress . . . .” 42 U.S.C. § 1983.
       8
         Below, the State complained repeatedly that the Garwoods would not enlarge or clarify their complaint
       allegations, even when asked by interrogatory to do so. Appellee’s App. pp. 15, 26-27, 35 (brief in support of
       summary judgment); see also Tr. p. 923 (Garwoods’ counsel recoiling at State’s sensible suggestion to break
       down verdict form by claim and defendant). Even in this court, the Garwoods have simply declined to
       respond to the State’s argument on cross-appeal that the trial evidence was insufficient to support § 1983
       liability, official immunity notwithstanding, rather than articulate a theory of constitutional injury which
       would support the judgment below.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                              Page 21 of 59
       verdict on any basis in the record, we are not bound to make counsel’s

       arguments for them, particularly on review for prima facie error. See Fang, 848

       N.E.2d at 1068 (“[W]e will not undertake the burden of developing an

       argument on [a litigant’s] behalf.”). We take guidance from the Garwoods’

       arguments before the trial judge and, to a lesser degree, from the jury

       instructions, jury arguments, and complaint allegations.

[46]   Concluding that evidence does not make out a claim for any of the

       constitutional torts alleged, we do not reach the question of official immunity.


                                          A. Procedural Due Process

[47]   The due process clause of the Fourteenth Amendment prohibits this state to

       “deprive any person of life, liberty, or property, without due process of law.”

       U.S. Const. amend. XIV, § 1, cl. 3. The constitution does not create property

       interests; it recognizes and protects such interests created by other sources,

       including state property law. Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972).

       Here, it is undisputed that the Garwoods had a cognizable property interest in

       their dogs.

[48]   The deprivation of a protected property interest “is not in itself

       unconstitutional; what is unconstitutional is the deprivation of such an interest

       without due process of law.” Zinermon v. Burch, 494 U.S. 113, 125 (1990) (original

       emphasis, citation omitted). In other words, a due process violation “is not

       complete when the deprivation occurs; it is not complete unless and until the

       State fails to provide due process.” Id. at 126. Due process ordinarily requires


       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017    Page 22 of 59
       notice and a pre-deprivation hearing. Mathews v. Eldridge, 424 U.S. 319, 333

       (1976). However, a post-deprivation remedy satisfies due process when “either

       the necessity of quick action by the State or the impracticality of providing any

       meaningful pre-deprivation process” excuses the state from providing such

       process. Parratt v. Taylor, 451 U.S. 527, 539 (1981), overruled in other part by

       Daniels v. Williams, 474 U.S. 327, 330-31 (1986). Here it is undisputed that the

       Garwoods did not receive pre-deprivation process; that is, the Garwoods did

       not receive notice and a hearing before their dogs were seized and sold.


[49]   The Garwoods appear to have argued three different theories of a procedural

       due process violation: first, that the jeopardy assessment statute itself fails to

       provide a constitutionally required pre-deprivation hearing; second, that DOR

       unconstitutionally denied the Garwoods a post-deprivation hearing by its June

       22, 2009, letter; and third, that, even if the jeopardy assessment statute satisfied

       due process on its face, the tax court’s voiding of the assessments in this case

       meant “[t]hey literally never happened,” Tr. p. 625, and therefore it was as if

       DOR had never issued them. We address these theories in turn.


[50]   Jeopardy assessment schemes were declared constitutional by the United States

       Supreme Court more than eighty-five years ago. Phillips v. Comm’r, 283 U.S.

       589, 596-97 (1931), cited in Parratt, 451 U.S. at 540 (supporting proposition that

       necessity of quick action excuses need for pre-deprivation hearing). Indiana’s

       jeopardy assessment scheme has been declared constitutional by our own

       supreme court. Clifft v. Ind. Dep’t of State Revenue, 660 N.E.2d 310, 318 (1995)

       (CSET per se jeopardy assessments) (citing Phillips, 283 U.S. at 596–97).

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 23 of 59
       Harrison Circuit Court would not have had jurisdiction to declare otherwise

       even if not bound by such precedent. Against this background, the Garwoods’

       first theory cannot have supported the judgment against Swain.


[51]   The Garwoods’ second theory, that they were unconstitutionally denied a post-

       deprivation hearing by DOR, fails because the Garwoods received the hearing

       to which they were entitled in the tax court. The due process clause prohibits

       this state from depriving a person of property without due process, not this

       state’s revenue agencies. The prompt relief available in this state’s courts satisfy

       its obligation to guarantee fair procedure in this context. Parratt, 451 U.S. at 544

       (“The remedies [for a prison’s loss of a prisoner’s personal property] provided

       [by Nebraska’s tort claims statute] could have fully compensated the

       [prisoner’s] loss . . . , and we hold that they are sufficient to satisfy the

       requirements of due process.”); Phillips, 283 U.S. at 596–97 (“[M]ere

       postponement of the judicial enquiry is not a denial of due process, if the

       opportunity given for ultimate judicial determination of the liability is adequate.”

       (emphasis added)). Indeed, it is a rare plaintiff who claims that only an

       administrative and not a judicial hearing will satisfy due process. See, e.g., Ind.

       Land Co. v. City of Greenwood, 378 F.3d 705, 711-12 (7th Cir. 2004) (discussing

       entitlement to judicial review).

[52]   So long as the tax court treated DOR’s denial of a hearing as its final

       determination, thereby allowing its jurisdiction to be invoked — as in fact it did,

       Garwood I, 939 N.E.2d at 1155-56 — the Garwoods had prompt access to the

       post-deprivation remedy to which they were entitled: review of DOR-assessed

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017          Page 24 of 59
       liabilities through the protest and refund actions, together with injunction

       against collection pending appeal. Clifft, 660 N.E.2d at 317-18 (such remedies

       together satisfy due process, notwithstanding DOR may sell seized assets even

       while appeal pending); see also Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197,

       234 (1938) (“[D]ue process does not require an opportunity to be heard before

       judgment, if defenses may be presented upon appeal. . . . [T]his rule assumes

       that appellate review does afford opportunity to present all available defenses . .

       . .” (citations omitted)). Even if this were not so, it was never Swain’s decision

       to deny the Garwoods an administrative hearing; he therefore could not have

       been found personally liable for any denial of due process that may have

       resulted.

[53]   The Garwoods’ third theory, that the jeopardy assessments “literally never

       happened” as a matter of historical fact because the assessments were declared

       legally void by the tax court, Tr. p. 625, and that thereby, DOR was never

       entitled to rely on the post-deprivation process supplied by review of the

       jeopardy assessment statute, fails by committing a fundamental error: confusing

       a violation of state law with a due process violation. Charleston v. Bd. of Trustees,

       741 F.3d 769, 773 (7th Cir. 2013) (“[W]e will be clear once more: a plaintiff

       does not have a federal constitutional right to state-mandated process.”); Ind.

       Land Co., 378 F.3d at 711 (“[A]n error of state law is not a violation of due

       process.”).

[54]   In Garwood II, a state court held that certain facts did not rise to the level

       required by a state statute authorizing certain state conduct. That does not and

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 25 of 59
       cannot state a due process violation. To accept the Garwoods’ contrary

       contention would in effect allow state courts to create due process violations

       retroactively by the act of interpreting state law. Given the Garwoods’ highly

       metaphysical conception of voidness in particular, the federal constitutional

       result would presumably depend on the state court’s word choice9: state action

       declared “invalid” or “in excess of statutory authority,” for example, would not

       create due process violations, but declarations of “voidness” would. These

       contentions cannot be accepted.


[55]   The uncontradicted evidence failed to show a procedural due process violation

       for which Swain could be held personally liable.


                                           B. Substantive Due Process

[56]   In addition to its guarantee of fair procedure, the due process clause

       encompasses “a substantive component that bars certain arbitrary, wrongful

       government actions regardless of the fairness of the procedures used to

       implement them.” Zinermon, 494 U.S. at 126 (quotation and citation omitted).10

       As elsewhere, the task before us is made more difficult by the Garwoods’

       refusal to state exactly what conduct by which State defendants they allege




       9
         We do not deny that distinguishing what is void from what is not “is no mere semantic quibble.” Stidham v.
       Whelchel, 698 N.E.2d 1152, 1154 (Ind. 1998). However, that is only so when the distinction between voidness
       and other kinds of invalidity or error becomes legally operative, which it does not here. See infra Part IV.C
       (discussing failure of trial court to instruct jury on voidness).
       10
         The state of this doctrine is notoriously confused and unsettled. See Daniel O. Conkle, Three Theories of
       Substantive Due Process, 85 N.C.L. Rev. 63, 63-65 (2006).

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                            Page 26 of 59
       offended the standards of substantive due process. Nevertheless, the Garwoods’

       substantive due process claim fails because Swain’s conduct was rationally

       related to a legitimate government interest and did not shock the conscience.


[57]   In the most general terms, substantive due process protects against “all

       substantial arbitrary impositions and purposeless restraints” enforced by the

       state, Poe v. Ullman, 367 U.S. 497, 543 (1961) (Harlan, J., dissenting), quoted in

       Moore v. City of East Cleveland, 431 U.S. 494, 502 (1977) (plur.), is “intended to

       secure the individual from arbitrary exercise of the powers of government,”

       Albright v. Oliver, 510 U.S. 266, 272 (1994) (plur.) (internal quotation and

       citation omitted), and “serves to prevent governmental power from being used

       for the purposes of oppression.” Daniels v. Williams, 474 U.S. 327, 331 (1986)

       (internal citation and quotation omitted). Beyond these broad phrases,

       however, “guideposts for responsible decisionmaking in this unchartered area

       are scarce and open-ended,” and the doctrine must be applied with “utmost

       care.” Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992). The United

       States Supreme Court has consistently instructed courts to demand the highest

       levels of culpability in this context; to demand less “would make of the

       Fourteenth Amendment a font of tort law to be superimposed upon whatever

       systems may already be administered by the States.” Paul v. Davis, 424 U.S. 693,

       701 (1976).


[58]   The most familiar aspect of the doctrine is the protection afforded to

       “fundamental” liberty interests in the domains of bodily integrity, personal

       autonomy, and intimate relationships. See Washington v. Glucksberg, 521 U.S.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017    Page 27 of 59
       702, 723-24 (1997).11 The scope of protection afforded by substantive due

       process to property interests, and how if at all such protection is to be

       distinguished from that afforded to liberty interests, is an unsettled question.

       Some federal courts of appeals, including our Seventh Circuit,12 require a

       substantive due process plaintiff alleging only a property deprivation to “show

       either the inadequacy of state law remedies or an independent constitutional

       violation” at the threshold. Lee v. City of Chicago, 330 F.3d 456, 467 (7th Cir.

       2003); Kauth v. Hartford Ins. Co. of Ill., 852 F.3d 951, 956-58 (7th Cir. 1988)

       (contrary rule would permit due process recovery for random and unauthorized

       property deprivations in violation of Parratt).13


[59]   It is clear that “substantive due process is not a blanket protection against

       unjustifiable interferences with property.” Lee, 330 F.3d at 467. For example,

       “[n]o one thinks substantive due process should be interpreted so broadly as to

       protect landowners against erroneous zoning decisions.” Coniston Corp. v. Village



       11
         As an aside, we note that Nebbia v. New York, 291 U.S. 502 (1934), and West Coast Hotel Company v. Parrish,
       300 U.S. 379 (1937), signaled the end of invalidation of economic regulations as deprivations of liberty of
       contract under the substantive due process doctrine of Lochner v. New York, 198 U.S. 45 (1905).
       12
          As well as the Fourth, Love v. Pepersack, 47 F.3d 120, 123 (4th Cir. 1995) (“[The substantive component of
       the due process clause] is violated only where the state courts can do nothing to rectify the injury that the
       state has already arbitrarily inflicted.”), Sixth, United of Omaha Life Ins. Co. v. Solomon, 960 F.2d 31, 35 (6th
       Cir. 1992) (“The loss which [plaintiff] asserts is not fundamental. Moreover, it is a loss which can easily be
       remedied in the [state] courts. Hence, we do not believe that the substantive due process clause applies in this
       instance.”), and Eighth Circuits. Ali v. Ramsdell, 423 F.3d 810, 814 (8th Cir. 2005) (adopting Justice
       O’Connor’s concurrence in Hudson v. Palmer, 468 U.S. 517, 539 (1984) (“[T]he claimant must either avail
       himself of the remedies guaranteed by state law or prove that the available remedies are inadequate.”)).
       13
          The Seventh Circuit’s rule would defeat the Garwoods’ substantive due process claim without more.
       However, so far as we can tell, the wisdom of adopting it has not yet been considered by a court of this state,
       and the parties to this case do not mention it. We need not, and therefore do not, decide its status to dispose
       of this appeal.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                             Page 28 of 59
       of Hoffman Estates, 844 F.3d 461, 466 (7th Cir. 1988). Similarly, without more, it

       ought not be interpreted as to protect against erroneous tax assessments.

       Substantive due process does not require error-free public administration, nor

       that enforcement actions be preceded by thorough investigation or narrowly

       tailored to achieve compelling government interests; it requires only that the

       challenged conduct “be rationally related to a legitimate government interest, or

       alternatively phrased, that the [conduct] be neither arbitrary nor irrational.” Lee,

       330 F.3d at 467.


[60]   In cases challenging executive action, “only the most egregious official conduct

       can be said to be arbitrary in the constitutional sense.” County of Sacramento v.

       Lewis, 523 U.S. 833, 846 (1998) (quotation omitted). Executive conduct is

       constitutionally egregious and arbitrary when it “shocks the conscience.” Rochin

       v. California, 342 U.S. 165, 172 (1952). In a substantive due process challenge to

       executive action, “the threshold question is whether the behavior of the

       governmental officer is so egregious, so outrageous, that it may fairly be said to

       shock the contemporary conscience.” Lewis, 523 U.S. at 847 n.8. In emergency

       situations, the proper standard for conscience-shocking behavior is intent to

       harm. Lewis, 523 U.S. at 854. In situations where actual deliberation is

       practical, “deliberate indifference” may rise to the level of culpability that

       implicates the due process clause. Id. at 848-49 (citation omitted).


[61]   At the minimum, then, the Garwoods were required to show that Swain’s and

       the other State defendants’ conduct was not rationally related to a legitimate

       government interest, and that the totality of the circumstances shocked the

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017    Page 29 of 59
       conscience. The Garwoods did neither. Conroe Creosoting Co. v. Montgomery

       County, 249 F.3d 337 (5th Cir. 2001) (dismissing appeal from denial of qualified

       immunity for lack of jurisdiction) is a useful point of comparison. There, a

       county school district obtained a roughly $75,000 tax judgment and a writ of

       execution against a corporation resident in the county, whose total assets were

       found in the tax judgment to be worth roughly $800,000. Id. at 338. The county

       tax assessor ordered the seizure and “complete dispersal” at auction of all the

       corporation’s assets. Id. at 339. As a result, the corporation was permanently

       shuttered. Id.


[62]   Taken as true, the corporation’s allegations established that the assessor knew

       the writ of execution could not be enforced by a county tax assessor under state

       law; the assessor ignored the corporation’s state procedural right to designate

       certain essential assets as exempt from sale, and sold them anyway; the assessor

       sought a tax warrant affirming that the corporation’s assets were in danger of

       removal from the county after revenue officials had already taken total custody

       of them; and the assessor selected his friends as the auctioneers. Id. at 341–42.

       A Fifth Circuit panel held this mix of knowing illegality, falsification, and self-

       dealing sufficiently arbitrary and conscience-shocking to warrant factual

       determination of the qualified immunity issue. Id. at 342.


[63]   Whether conduct is conscience-shocking “may be informed by a history of

       liberty protection,” and “necessarily reflects an understanding of traditional

       executive behavior, of contemporary practice, and of the standards of blame

       generally applied to them.” Lewis, 523 U.S. at 847 n.8; Rochin, 342 U.S. at 171-

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017    Page 30 of 59
72 (distinguishing what shocks the conscience based on “considerations deeply

rooted in reason and in the compelling traditions of the legal profession,” from

what “offend[s] some fastidious squeamishness” and “private sentimentalism”).

The historical and traditional relation of taxation and due process points the

way to distinguishing Conroe Creosoting from this case.


         Given a purpose or object for which taxation may be lawfully
         used and the extent of its exercise is in its very nature unlimited. .
         . . The power to tax is, therefore, the strongest, the most
         pervading of all the powers of government . . . . [But even this
         power must be substantively limited.] To lay with one hand the
         power of the government on the property of the citizen, and with
         the other to bestow it upon favored individuals to aid private
         enterprises . . . is not legislation. . . . Nor is it taxation. . . . We
         have established . . . beyond cavil that there can be no lawful tax
         which is not laid for a public purpose.


Citizens’ Sav. & Loan Ass’n v. City of Topeka, 87 U.S. 655, 663-64 (1874) (original

emphasis). Tax laid for a nonpublic purpose is not due process of law because it

is not law. But given public purpose,


         there has been no period, since the establishment of the English
         monarchy, when there has not been, by the law of the land,14 a
         summary method for the recovery of debts due to the crown . . . .
         [T]he methods of ascertaining the existence and amount of
         [public revenues owed to the state by customs agents], and
         compelling their payment, have varied widely form the usual
         course of the common law on other subjects . . . . The power to



14
   This phrase is recognized to be the equivalent of “due process of law.” Murray’s Lessee, 59 U.S. at 276; see
also Glucksberg, 521 U.S. at 757 n.5 (Souter, J., concurring in the judgment).

Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                             Page 31 of 59
               collect and disburse revenue, and to make all laws which shall be
               necessary and proper for carrying that power into effect, includes
               all known and appropriate means of effectually collecting and
               disbursing that revenue, unless some such means should be
               forbidden in some other part of the constitution.


       Murray’s Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272, 277, 281 (1855)

       (approving “distress warrants” for collection of customs revenue from customs

       agents). Finally, then,

               whenever by the laws of a State, or by State authority, a tax,
               assessment, . . . or other burden is imposed upon property for
               public use, whether it be for the whole State or of some more
               limited portion . . . , and those laws provide for a mode of
               confirming or contesting the charge thus imposed, . . . with such
               notice to the person, or such proceeding in regard to the property
               as is appropriate to the nature of case, the judgment in such
               proceedings cannot be said to deprive the owner of his property
               without due process of law, however obnoxious it may be to other
               objections.


       Davidson v. City of New Orleans, 96 U.S. 97, 104–05 (1877) (emphasis added).


[64]   Historically and traditionally, taxation has been recognized as unique among

       the powers of the state, substantively limited by the due process clause only by

       the requirement of a public purpose and by independent constitutional

       prohibitions. In this context, where the state’s power nears its maximum, a

       complaining party that alleges the “most egregious” conduct must present an

       exceptionally strong case. Lewis, 523 U.S. at 846.




       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 32 of 59
[65]   In Conroe Creosoting, public purpose was vitiated by the assessor’s levy on assets

       known to be valued far in excess of the debt, and by self-dealing in the selection

       of auctioneers. Here, by contrast, the assets levied on were thought to be worth

       far less than the debt, the latter figure estimated by DOR’s regular procedures,

       the former negotiated by Swain with an independent nonprofit organization;

       and there was no suggestion of self-dealing. In Conroe Creosoting, the court noted

       that the claim might have been brought under the Fourth Amendment or the

       takings clause of the Fifth Amendment. 249 F.3d at 340 n.9. Here, by contrast,

       no independent constitutional limit was asserted.15 Finally, in Conroe Creosoting,

       the mix of knowing illegality, falsification, and self-dealing showed, or

       permitted a reasonable inference of, bad faith, malice, or intent to harm. Here,

       by contrast, there was no evidence of these and no reasonable inference of

       them.

[66]   Two sets of public purposes for the issuance of jeopardy tax assessments and

       warrants against the Garwoods were put forward, and the assessments and

       warrants bore enough of a rational relation to these legitimate governmental

       interests to withstand the most deferential standard of judicial review. See Brown

       v. City of Michigan City, 462 F.3d 720, 733 (7th Cir. 2006) (“To find that a

       government action violates the requirements of substantive due process in this




       15
          In their second amended complaint, the Garwoods did assert a Fourth Amendment claim. Appellant’s
       App. Vol. II, p. 112. It is unclear what became of it, as it was still live when the State moved for summary
       judgment and survived that motion. In any event, it was not tried. Given that the entry onto and seizure of
       the Garwoods’ property was done under a duly issued search warrant of Marion Superior Court, such a
       claim would have failed on its face.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                           Page 33 of 59
context, it must be utterly lacking in rational justification.” (quotation and

citation omitted)). The first set related to the uses of the tax laws generally, and

the jeopardy procedure in particular, to combat unregistered, non-reporting

businesses like the Garwoods’:

        [I]n general the rationale is that . . . you want to send a deterrent
        message because if you have businesses that are operating off the
        grid and not recording their taxes then . . . you want to shut
        down a few in order to send a deterrent message to try to get
        those that are also operating and probably not remitting their
        taxes . . . [to] see there’s actually teeth to the tax laws and that
        somebody is actually paying attention . . . . The other rationale is
        that when these businesses are operating improperly and they are
        not remitting their taxes, then they’re essentially a drain on
        society [be]cause they’re essentially using those tax monies to run
        their businesses. Essentially they’re having the state subsidize
        their businesses. . . . [Y]ou might as well get rid of that business
        and try to get a better business in there . . . [which] also removes
        any competitive disadvantage that legitimate businesses have . . .
        . [A] business who doesn’t remit their sales taxes can sell their
        product at a cheaper price th[a]n a legitimate business that does
        collect sales tax and remits it to the State.


Tr. pp. 199-200 (Swain’s testimony); see also Ex. Vol. I, Pls.’s Ex. 2 (Swain’s

article detailing use of tax laws to combat underground businesses). Thus, even

if the jury found that the raid was undertaken as a kind of in terrorem, shock-

and-awe campaign for the purpose of shutting down the Garwoods’

unregistered dog-breeding business, that conduct, while arguably harsh and

overzealous, was rationally related to a legitimate government interest.




Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 34 of 59
[67]   The second set of public purposes was asserted by the Garwoods themselves as

       a basis for their substantive due process claim. The Garwoods asserted

       repeatedly that the jeopardy assessments were not really done for the fiscal

       purpose of collecting tax; they were really done for the non-fiscal purpose of

       combatting the socially undesirable activity of “puppy mills.” The Garwoods

       may have asserted this as an attack on the State’s deprivation of their property

       as arbitrary and irrational, or as a liberty interest in being free from taxation for

       non-fiscal purposes. In either event, the argument fails. It is neither arbitrary

       nor irrational to use the tax laws for social, non-fiscal purposes, and the

       Garwoods did not have a fundamental right “deeply rooted in this [n]ation’s

       history and traditions,” Glucksberg, 521 U.S. at 721, to be free from taxation for

       such purposes.


[68]   It is uncontestable that ensuring the welfare of animals and the welfare of

       consumers are legitimate government interests. This is reflected by Indiana’s

       laws on animal cruelty, consumer protection, and the like, in particular by

       Indiana’s new commercial dog-breeding, anti-puppy-mill statute, in effect since

       2010. See I.C. art. 15-21 (“Commercial Dog Breeder Regulation”). Accordingly,

       it is neither arbitrary nor irrational to use the tax laws to discourage or prevent

       businesses from harming animals and harming consumers.


[69]   Furthermore, the use of tax as a means to nontax ends is allowed today and is

       nearly as old as taxation itself. See, e.g., Nat’l Fed’n of Indep. Bus. v. Sebelius, 567

       U.S. 519 (2012) (upholding fine exacted to incentivize purchase of health

       insurance under the Affordable Care Act as an exercise of Congress’s taxing

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017         Page 35 of 59
       power); Idris v. City of Chicago, 552 F.3d 564, 566 (7th Cir. 2009) (“Taxes,

       whether on liquor or on running red lights, are valid municipal endeavors. . . .

       [They do] more than raise revenue: [they] also discourag[e] the taxed activity. A

       system that simultaneously raises money and improves compliance with the

       traffic laws . . . cannot be called unconstitutionally whimsical.”); Joseph T.

       Sneed, Taxation, 11 J. Pub. L. 3, 11 (1962) (“[T]he design is to make the desire

       to avoid taxes overcome any disinclination to follow the wishes of the

       government. Thus, Cato, in imposing a heavy sumptuary tax on certain luxury

       items in 184 B.C., and Kennedy, in proposing a tax credit for plant and

       equipment investments in 1961 A.D., employed the same principle.”). If the

       Garwoods meant to assert a deeply rooted liberty interest in being free from

       such practices, that assertion fails.


[70]   Finally, whatever degree of fault may be attributed to the State’s total course of

       proceeding against the Garwoods, Swain’s personal share of that fault simply

       did not rise to a conscience-shocking level.

[71]   The Garwoods pointed repeatedly to Swain’s celebratory toast with Zoeller on

       the evening of June 2, 2009; the award received by Swain from the Humane

       Society; and Swain’s published article on the use of tax laws to combat

       underground businesses. We acknowledge it may have been difficult for the

       Garwoods to bear the sight of state officials congratulating one another over the

       ruin of the Garwoods’ dog-breeding business and earning public praise into the

       bargain. Nevertheless, the Garwoods cannot seriously allege that the

       substantive due process violation was only complete with the clink of the

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 36 of 59
       glasses in Louisville, still less with the later Humane Society ceremony in

       Washington, D.C.

[72]   Taken only as evidence of the actors’ state of mind, these facts give rise to no

       reasonable inference of malice, bad faith, or intent to harm. State agents often

       celebrate the success of their enforcement actions, and those enforcement

       actions always come at the expense of their targets. This fact does not state a

       due process violation. Similarly, state agents are sometimes honored or

       rewarded for the success of their enforcement actions. Without more — and

       here there was no more — that does not give rise to a reasonable inference that

       the action was done only for the sake of such honor or reward. Similarly,

       Swain’s article, to the extent it was relevant at all, must point away from

       liability rather than toward it. No reasonable juror could have concluded that

       the article was written and published as an instruction manual for oppressing

       dog breeders by the arbitrary exercise of state power; if it was more than

       academic commentary, the article was an instruction manual for rationally

       using legally available means to achieve legitimate government ends.


[73]   Though Swain was presented by the State merely as a lawyer offering advice,

       the jury could have reasonably laid at his feet the choice of the jeopardy

       procedure as a tactical and strategic matter, the OMB’s final decision to pursue

       the Garwoods in this fashion notwithstanding. Swain admittedly negotiated the

       sale of the dogs to the Humane Society for the negligible sum of $300.

       However, as set out above, the choice of the jeopardy procedure served

       legitimate ends, and no evidence showed, or gave reason to infer, that Swain

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 37 of 59
       made the choice for the purposes of oppression, harm, or private gain. The BIA

       assessments may have overestimated the Garwoods’ tax debt, but Swain was

       not responsible for preparing those figures. As in the context of procedural due

       process, the mere fact that Swain’s good-faith interpretation of the phrase “any

       other act” in the jeopardy assessment statute, I.C. § 6-8.1-5-3(a), was rejected on

       review by the tax court in Garwood II — the mere fact that a state official pushed

       the limits of his statutory enforcement authority — does not state a substantive

       due process violation.

[74]   Swain may have also underestimated the value of the dogs, but $300 is

       nevertheless $300 more than what the Humane Society thought the dogs were

       worth. Tr. p. 267. In any event, “if the Garwoods came in, were able to

       establish what they believe was a legitimate value of the dogs, then it has

       always been [DOR]’s practice to credit that against the taxes [owed].” Id. at 276

       (Swain’s testimony). Thus, if any party was injured by the undervaluation of the

       dogs, it was not the Garwoods, but DOR, which stood to lose the difference

       between $300 and whatever value the Garwoods might be able to prove in later

       proceedings. We note again that this situation is precisely the opposite of that in

       Conroe Creosoting, where the assets levied on and sold were known to be valued

       far in excess of the tax debt embodied in the tax judgment.


[75]   No reasonable jury could have concluded that Swain was actuated by malice,

       bad faith, or intent to harm. However, to find such a high level of culpability

       was not demanded of the jury in this case. The jury was instructed as follows:



       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 38 of 59
                  Substantive due process protects an individual against the
                  arbitrary action of government and the exercise of governmental
                  power without reasonable justification. In deciding whether
                  Defendants deprived Plaintiff of this right, you must determine
                  whether . . . Defendants’ actions can be properly characterized as
                  shocking the conscience. Conduct that shocks the conscience is
                  reckless, deliberately indifferent, or so brutal and offensive that it
                  does not comport with traditional ideas of fair play and
                  decency.16 . . . When I use the term deliberately indifferent I
                  mean that Defendants actually knew of a substantial risk of
                  serious harm to the Plaintiffs, and that the Defendants
                  consciously disregarded that risk by failing to take reasonable
                  measures to deal with it.17


       Tr. pp. 905-06.


[76]   The jury was not properly instructed. To find a violation of the Garwoods’

       “right” to substantive due process, the jury was told to find conscience-shocking

       behavior. To find conscience-shocking behavior, in turn, the jury was told to

       find conduct that was reckless or deliberately indifferent or unacceptably brutal

       and offensive. The Garwoods were never required, either before the judge or

       the jury, to show the absence of a rational basis for the State’s conduct.

       Recklessness was never defined. The instructions thus permitted the jury to find

       constitutional liability for deprivation of personal property that it could

       characterize as “reckless” in the abstract, untethered to any independent




       16
         This language was taken from Rochin, 342 U.S. at 173 (“the community’s sense of fair play and decency”),
       174 (“so brutal and so offensive”).
       17
            This language was taken from Farmer v. Brennan, 511 U.S. 825, 837 (1994).


       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                       Page 39 of 59
       constitutional right, fundamental liberty interest, or lack of a rational basis for

       the State’s conduct. This is very far from the highest levels of culpability

       required to show the “most egregious official conduct,” Lewis, 523 U.S. at 846,

       and does precisely what the Seventh Circuit’s rule in Lee seeks to avoid and

       what is prohibited by the United States Supreme Court: it “make[s] of the

       Fourteenth Amendment a font of tort law to be superimposed” on the tort law

       of this state. Paul v. Davis, 424 U.S. at 701.


[77]   Similarly, the jury was instructed on deliberate indifference. It is true that Lewis

       held deliberate indifference may rise to a conscience-shocking level when

       deliberation is practical, 523 U.S. at 848-49, and the State’s action in this case

       was obviously deliberated and deliberate. However, the standard begs the

       question, indifferent to what? Lewis was a case about the constitutionally

       protected interests in life and bodily integrity, as was Rochin. See Glucksberg, 521

       U.S. at 719-20 (listing liberty interests protected by substantive due process).

       “Deliberate indifference” originated as a standard for defining Eighth

       Amendment violations: “[D]eliberate indifference to serious medical needs of

       prisoners constitutes the unnecessary and wanton infliction of pain proscribed

       by the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976)

       (quotation and citation omitted); see also Farmer v. Brennan, 511 U.S. 825, 837

       (1994) (supplying language of jury instruction here in context of “serious harm”

       of prison battery and rape); Bell v. Wolfish, 441 U.S. 520, 545 (1979) (same

       standard under Fourteenth Amendment for pretrial detainees).




       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 40 of 59
[78]   Thus, constitutional liability will lie, in the appropriate context, for deliberate

       indifference to life and bodily integrity, serious medical need, and substantial

       risk of serious physical harm. So far as we can tell, “deliberate indifference” has

       never been applied to mere deprivations of property interests, but this is how it

       was applied in the instructions here. The Garwoods’ property interest in the

       dogs was not a constitutional right in and of itself; it was a state-created interest

       protected by their constitutional right to due process of law. The instructions

       speak of a “substantial risk of serious harm” to the Garwoods, Tr. p. 906, but

       there was never any suggestion of physical harm to the Garwoods. The

       instruction was not founded on the evidence unless it was understood to include

       economic harm; but, so understood, the instruction was not founded on the

       law. Even under this highly permissive standard, there was no evidence that

       Swain “actually knew of a substantial risk” that his interpretation of the

       jeopardy assessment statute would work an ultra vires deprivation of the

       Garwoods’ property interest.18 Tr. p. 906.

[79]   In sum: the State’s conduct was rationally related to one or more legitimate

       government interests. Examined in its proper historical and traditional context,

       the State’s conduct, while erroneous on one point of state law, did not shock the

       conscience. Swain’s personal conduct also cannot sustain the judgment against




       18
          Swain testified that, to his knowledge, the tax court had never “thrown out any jeopardy assessment prior
       to” Garwood II. Tr. p. 359. It was argued both at trial, see Tr. pp. 286-87, and before the tax court, see Garwood
       II, 953 N.E.2d at 688 n.12, that federal interpretations of the federal jeopardy assessment statute supported
       Swain’s interpretation.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                              Page 41 of 59
       him. The uncontradicted evidence failed to show a substantive due process

       violation for which Swain could be held personally liable.


                                              C. Equal Protection

[80]   The equal protection clause of the Fourteenth Amendment prohibits this state

       “to deny any person within its jurisdiction the equal protection of the laws.”

       U.S. Const. amend. XIV, § 1, cl. 4. The state must treat people the same unless

       it has a good reason to treat them differently; how good the state’s reason must

       be varies according to nature of the class being singled out. Brunson v. Murray,

       843 F.3d 698, 705 (7th Cir. 2016); City of Indianapolis v. Armour, 946 N.E.2d

       553, 564 (Ind. 2011). Where the class is not defined by an immutable

       characteristic and a history of discrimination — that is, has not been judicially

       declared a “suspect classification” — the state’s treatment of the class will be

       reviewed for rationality only. Brunson, 843 F.3d at 706; Armour, 946 N.E.2d at

       559. Only intentional, invidious discriminatory treatment offends the equal

       protection clause. Washington v. Davis, 426 U.S. 229, 239 (1976).


[81]   Equal protection jurisprudence “recognize[s] . . . claims brought by a ‘class of

       one,’ where the plaintiff alleges that she has been intentionally treated

       differently from others similarly situated and that there is no rational basis for

       the difference in treatment.” Village of Willowbrook v. Olech, 528 U.S. 562, 564

       (2000) (per curiam). Allegations to this effect state a claim to relief “quite apart

       from the [state actors’] subjective motivation” or “subjective ill will,” the status

       of which the Olech Court declined to reach. Id. at 565. Justice Breyer concurred

       in the result:
       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 42 of 59
               It might be thought that a rule that looks only to an intentional
               difference in treatment and a lack of a rational basis for that
               different treatment would work . . . a transformation [of many
               ordinary violations of city or state law into violations of the
               Constitution]. . . . This case, however, does not directly raise
               [that] question . . . . because the Court of Appeals found that . . .
               [the plaintiff] had alleged an extra factor . . . that the Court of
               Appeals called “vindictive action,” “illegitimate animus,” or “ill
               will.” . . . [T]he presence of that added factor . . . is sufficient to
               minimize any [such] concern . . . .


       Id. at 565-66.


[82]   Seventh Circuit authority is split as to whether animus or ill will are required,

       Brunson, 843 F.3d at 706 (position of Posner, J.), merely relevant, id. (position

       of Wood, C.J.), or entirely irrelevant. Id. (position of Easterbrook, J.). Our

       supreme court has said it found “most convincing” Judge Posner’s “argument

       for adopting Justice Breyer’s reasoning in Olech.” Armour, 946 N.E.2d at 565.

       But in Armour, our supreme court held, “[T]his is not a class-of-one case.” Id. at

       566. The Armour court’s statement on the animus question was therefore

       dictum; nevertheless, the dictum signals that our supreme court would adopt

       Judge Posner’s position if the question were presented to it. We therefore adopt

       that position here.


[83]   Seventh Circuit authority is similarly unsettled as to the need for a class-of-one

       plaintiff to identify similarly-situated comparators; no published decisions of

       this state’s courts have considered the question since Olech. In the Seventh

       Circuit, comparators may not be required “where the . . . facts so clearly suggest


       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017        Page 43 of 59
       harassment by public officials that has no conceivable legitimate purpose,”

       because such conduct “demonstrate[s] on its own the [state agents’] improper

       discriminatory purpose . . . .” Brunson, 843 F.3d at 707 (quotations and citations

       omitted) (discussing Geinosky v. City of Chicago, 675 F.3d 743, 748-49 (7th Cir.

       2012)). Comparators may also not be required where “disparate treatment is

       easily demonstrated but similarly situated individuals are difficult to find.” Id. at

       706. Such was the case in Brunson itself, where the plaintiff, complaining of the

       denial of a Class B liquor license by local government officials, operated the

       only package liquor store and held the only such license in a town of 2,500

       people. Id. at 707. Requiring comparators there “would not [have] help[ed]

       distinguish between ordinary wrongful acts and deliberately discriminatory

       denials of equal protection.” Id. (quotation and citation omitted).


[84]   In their second amended complaint, the Garwoods alleged they were “targeted .

       . . because they were breeders of companion animals,” Appellant’s App. Vol. II,

       p. 113, suggesting an equal protection claim for discrimination by DOR against

       the class of “breeders of companion animals.” However, there was never any

       evidence presented as to how this purported class was treated differently by

       DOR as against breeders of working animals, other agricultural or husbandry

       enterprises, or other businesses or persons of any description whatever.


[85]   The equal protection claim actually put to the jury sounds as a class-of-one

       (more precisely, a class-of-two) claim. See Tr. p. 906 (equal protection jury

       instruction) (“Defendants . . . intentionally treated Plaintiffs [without

       qualification] differently from other[s] similarly situated . . . .”). That claim

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 44 of 59
       fails. As discussed above under substantive due process, DOR’s treatment of the

       Garwoods survives rational-basis review in isolation. Thus, unlike the Geinosky

       plaintiff, the Garwoods cannot bootstrap a campaign of irrational, arbitrary

       treatment into its own “demonstrat[ion of] . . . improper discriminatory purpose

       . . . .” Brunson, 843 F.3d at 707. Further, unlike the Brunson plaintiff, the

       Garwoods’ claim did not operate in a restricted universe of potential

       comparators. Whereas Brunson was the only person subject to the town’s Class

       B liquor license renewal authority, every person and business in Indiana is

       subject to DOR’s revenue collection authority.

[86]   Identification of similarly situated comparators was therefore necessary to

       “distinguish between ordinary wrongful acts and deliberately discriminatory

       denials of equal protection.” Id. However, no favorable comparators were

       identified by the Garwoods. We cannot review whether “there [wa]s no rational

       basis for the difference in treatment,” Olech, 528 U.S. at 564, because no

       difference in treatment was shown.


[87]   In fact, Swain’s testimony identified one similarly situated person, Tammy

       Gilcrest, but she was treated in precisely the same way. Like the Garwoods,

       “the Gilcrests were not registered to conduct sales in Indiana and they were

       performing numerous sales of dogs and not collecting sales tax and not

       remitting any tax to the State of Indiana.” Tr. p. 187. Like the Garwoods,

       Gilcrest was subjected to “a criminal search warrant and a jeopardy

       assessment” by DOR. Id. at 186. Like the Garwoods’, Gilcrest’s inventory of

       dogs was seized and sold. Id. at 201. A breeder named Darlene Clark was

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 45 of 59
       apparently subjected to similar treatment, id. at 202, though the facts of her case

       were not stated. Swain recounted other businesses enjoined, like the

       Garwoods,19 from doing further business until their tax liabilities were satisfied;

       some were shuttered as a result. Id. at 256 (“Popeye’s Chicken went out of

       business. The funeral home that we did up north went out of business. Tire

       Barn in Kokomo went out of business . . . .”). No evidence showed any

       difference in treatment between the Garwoods and others similarly situated.


[88]   Finally, as discussed above under substantive due process, the record does not

       disclose subjective animus, ill will, or vindictiveness on the part of State

       officials, and on Swain’s part in particular, towards the Garwoods. To the

       extent our supreme court would require such evidence to support a successful

       class-of-one claim, see Armour, 946 N.E.2d at 565, the Garwoods failed to carry

       their burden on this point.

[89]   The uncontradicted evidence failed to show an equal protection violation for

       which Swain could be held personally liable.


       III. Because the Garwoods Are Not a Prevailing Party, Their Lawyers Are
       Not Entitled to Fees Under § 1988

[90]   Under the fee-shifting provision of the federal civil rights statutes, a court

       hearing a § 1983 suit, “in its discretion, may allow the prevailing party” to




       19
         Such injunctions are authorized “[a]t any time after a judgment arising from a tax warrant has been
       recorded,” I.C. § 6-8.1-8-5, not only in the context of jeopardy tax warrants.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                         Page 46 of 59
       recover a “reasonable attorney’s fee . . . .” 42 U.S.C. § 1988(b). For their limited

       success against Swain, the trial court awarded the Garwoods an $80,000 fee

       plus $9,500 costs. Appellant’s App. Vol. II, p. 87. The Garwoods seek to

       increase this award substantially on appeal.

[91]   To be a prevailing party within the meaning of § 1988, “a plaintiff [must]

       receive at least some relief on the merits of [her] claim . . . .” Hewitt v. Helms,

       482 U.S. 755, 760 (1987). A result counts as “relief . . . if, and only if, it affects

       the behavior of the defendant toward the plaintiff.” Rhodes v. Stewart, 488 U.S.

       1, 4 (1988). A favorable trial court judgment reversed on appeal is not relief.

       The Garwoods are therefore not a prevailing party and not entitled to a fee

       award under § 1988. Accordingly, we vacate the trial court’s order for fees and

       costs.


       IV. The Trial Court Committed No Prejudicial Error in Its Rulings on
       Admissibility, Preclusion, and Jury Instructions

[92]   For their appeal, the Garwoods claim the trial court abused its discretion by

       failing to collaterally estop the State to litigate issues decided by the tax court in

       Garwood II, or alternatively by failing to admit the tax court’s Garwood II

       decision in its entirety; by failing to exclude the jeopardy assessments or to give

       an instruction as to their voidness; and by failing to exclude records of the

       criminal proceedings against them.


[93]   We review the trial court’s evidentiary rulings for abuse of its broad discretion,

       reversing only if the ruling is clearly against the logic and effect of the facts, and


       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017       Page 47 of 59
       the error is not harmless but affects substantial rights. Carpenter v. State, 18

       N.E.3d 998, 1001 (Ind. 2014). We apply the same standard to the trial court’s

       preclusion ruling, Tofany v. NBS Imaging Sys., Inc., 616 N.E.2d 1034, 1039 (Ind.

       1993), and to its ruling on jury instructions that correctly state the law. Dawson

       v. Thornton’s, Inc., 19 N.E.3d 337, 339 (Ind. Ct. App. 2014), trans. denied.


                                     A. Admission of Criminal Matter

[94]   The Garwoods claim that the trial court ran afoul of Indiana Evidence Rules

       609 and 403 by admitting the State’s information charging the Garwoods with

       criminal tax offenses, Ex. Vol. I, Pls.’s Ex. 31, p. 172, Ex. Vol. II, Defs.’s Ex. I,

       p. 367, and the transcript of the Garwoods’ change of plea hearing. Ex. Vol. II,

       Defs.’s Ex. J, p. 372. We find no error.


                                            1. Charging Information

[95]   Rule 609 regulates admission of convictions to impeach a witness for untruthful

       character. Evid. R. 609(a) (“For the purposes of attacking the credibility of a

       witness, evidence that the witness has been convicted of a crime . . . must be

       admitted” if the crime is one of several listed.). Extrinsic evidence of any other

       specific instances of conduct is inadmissible for this purpose. Evid. R. 608(b).

       However, the Garwoods’ charging information was not offered to impeach any

       witness. As the State’s trial counsel explained after offering the information on

       cross-examination of Michael Smith, an investigator for the attorney general’s

       office and a friendly witness to the State, “We are offering [the information] for

       the purpose of showing the chronology of events of this case,” Tr. p. 670, that


       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 48 of 59
       is, to show the State’s swift but procedurally regular conduct as to the

       Garwoods, presumably probative of the State’s good faith in pursuing the

       Garwoods’ tax debts. Rule 609 therefore does not control the admissibility of

       the information in this context.

[96]   Rule 403 allows exclusion of relevant evidence if its probative value is

       substantially outweighed by the risk of several enumerated dangers, including

       unfair prejudice, jury confusion, and needless presentation of cumulative

       evidence. Evid. R. 403. While the information may have been only weakly

       probative and cumulative of other evidence for the purpose of proving the

       Garwoods’ criminal convictions, it was neither for the purpose of showing the

       State’s total course of proceeding with respect to the Garwoods, as noted above.

       Moreover, in a case where what process was given and what process was due

       were major questions, we cannot see how the jury could be unfairly prejudiced

       by a record of that process. No doubt the evidence was prejudicial to the

       Garwoods’ self-portrayal as law-abiding businesspeople unfairly singled out, but

       that is not the relevant question. The trial court did not abuse its discretion by

       concluding that, relative to its probative value, the information would cause the

       jury neither to “substantially overestimate” its value nor to be excessively

       “arouse[d]” or “inflame[d]” against the Garwoods. Duvall v. State, 978 N.E.2d




       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 49 of 59
       417, 428 (Ind. Ct. App. 2012) (articulating standard for reversible unfair

       prejudice).20


                                     2. Change of Plea Hearing Transcript

[97]   For similar reasons, no error arose from the trial court’s admission of the

       transcript from the Garwoods’ change of plea hearing.21 The Garwoods insist

       that the transcript was not “evidence that [a] witness has been convicted of a

       crime,” Evid. R. 609(a), Appellant’s Br. at 32, but this is flatly contradicted by

       the Garwoods’ admissions of criminal guilt and the trial court’s acceptance of

       those admissions contained in the transcript. Indeed, the transcript is better

       evidence of the Garwoods’ criminal convictions than their plea agreements, to

       which the Garwoods do not object, because the agreements do not disclose that

       they were accepted by the court and actually resulted in convictions. See Ex.

       Vol. II, Defs.’s Exs. G (Kristen), H (Virginia). Thus Rule 609 permitted




       20
          We note that, after the State offered the initial information filed on June 22, 2009, Ex. Vol. II, Defs.’s Ex.
       I, p. 367, the Garwoods then offered the amended information filed on May 11, 2010, Ex. Vol. I, Pls.’s Ex.
       31, p. 172, “for the purposes of completeness . . . .” Tr. p. 756. The two documents were identical but for
       handwritten marks revising certain dates and crossing out later-dropped charges. The amended information
       offered by the Garwoods is no more or less unfairly prejudicial or needlessly cumulative than the initial
       information offered by the State. If admission of the information was error, it was at least partly invited by
       the Garwoods. Invited error is not reversible error. Wright v. State, 828 N.E.2d 904, 907 (Ind. 2005). Finally,
       we note that in seeking admission of the amended information, the Garwoods appeared to waive their
       challenge to the admission of the initial information. Tr. pp. 696-97 (“[W]e have no issue with [the initial
       information] so long as we can admit . . . the amended [information] . . . . I won’t need to renew our
       [objection] and we can move forward . . . .”).
       21
          The Garwoods refer to this proceeding as a “sentencing hearing,” see, e.g., Appellant’s Br. at 31, but, except
       for the details of the plea agreements, already visible to the jury from the agreements themselves, almost all
       testimony relating to the Garwoods’ sentences was redacted from the transcript. The only testimony retained
       related to uncontested facts otherwise shown at trial: that OAG bought two dogs from the Garwoods as part
       of its investigation, Ex. Vol. II, Defs.’s Ex. J, p. 386, and that DOR and OAG found dogs at the Garwoods’
       during the raid on June 2, 2009. Id. p. 387.

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017                              Page 50 of 59
       (indeed, required) admission of the transcript for impeachment purposes. See

       Appellee’s Br. at 37-38 (describing impeachment value of Garwoods’

       admissions of knowingly having committed tax crimes in context of Garwoods’

       trial testimony pleading ignorance).

[98]   However, the transcript was not offered only for impeachment; it was offered

       and admitted for its truth. “We [the State] are offering this [transcript] as

       substantive evidence of what the Garwoods did.” Tr. p. 693. We cannot say

       that its probative value, either as impeachment or as substantive evidence, was

       substantially outweighed by the risk of unfair prejudice to the Garwoods under

       Rule 403. As with all guilty pleas, the judge at the Garwoods’ plea hearing was

       required to find a factual basis for their pleas. In a case challenging the State’s

       tax enforcement as unfair and in bad faith, the jury cannot have been unfairly

       prejudiced against the Garwoods by hearing Virginia admit in open court that

       she “with the intent to defraud the State . . . or evade income tax . . . omitt[ed]

       or falsif[ied] profits . . . from the sale . . . of dogs . . . ,” Ex. Vol. II, Defs.’s Ex.

       J, p. 384, or by hearing both Virginia and Kristen admit in open court that they

       “knowingly failed” to remit sales tax to the State. Id. p. 383.


            B. Failure to Apply Collateral Estoppel or to Admit Garwood II in Its
                                          Entirety

[99]   The Garwoods complain that Swain and other State defendants were heard to

       testify that the Garwoods were operating an unregistered dog-breeding business

       that failed to report its income and failed to collect and remit sales tax, and that

       jeopardy assessments were sought on this basis. These facts were

       Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017           Page 51 of 59
        uncontradicted, admitted by the Garwoods in the agreed order in Harrison

        Circuit Court, and proved at trial. The Garwoods nevertheless believe that the

        tax court’s decision in Garwood II conclusively settled these issues to the

        contrary, and should have barred any other testimony under the doctrine of

        offensive collateral estoppel. In the alternative, the Garwoods argue, the tax

        court’s opinion should have been admitted in its entirety.

[100]   Collateral estoppel precludes relitigation of a fact or issue necessarily decided in

        earlier litigation. Bartle v. Health Quest Realty VII, 768 N.E.2d 912, 917 (Ind. Ct.

        App. 2002), trans. denied. Collateral estoppel is defensive when asserted by a

        previously successful defendant against a previously unsuccessful plaintiff; it is

        offensive in the opposite configuration. Id.


[101]   One issue was necessarily decided in Garwood II: whether, “on . . .

        statutory/regulatory construction grounds,” 953 N.E.2d at 684, certain

        uncontested facts rose to the level demanded by the jeopardy assessment statute

        for a finding of exigency. That statute supplies four bases for a finding of

        exigency; two were not asserted by DOR before the tax court. Id. at 687 (intent

        to quickly leave state or remove property from state). DOR argued that the

        Garwoods had “intend[ed] to . . . conceal [their] property in the state,” I.C. § 6-

        8.1-5-3(a), and “intend[ed] to . . . do any other act that would jeopardize the

        collection of . . . taxes [owed] . . . .” Id.


[102]   As to the first asserted basis, the tax court held, “Virginia’s refusal to allow the

        Harrison County Animal Control Officer on her property in response to a


        Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 52 of 59
        consumer complaint is not evidence of her attempt to conceal property in the

        state within the meaning of” the jeopardy assessment statute. 953 N.E.2d at

        688. The tax court also rejected DOR’s speculation that the Garwoods could

        have set the dogs free in order to conceal them. Id. As to the second asserted

        basis, the tax court held,


                [T]he advertisement of dogs for sale in local newspapers, the
                breeding and sale of dogs, the failure to register as a retail
                merchant, the failure to prepare and file sales tax returns, and the
                failure to report income earned from the retail sales of animals on
                their individual income tax returns . . . [do not] alone constitute a
                litmus test for properly issuing a jeopardy assessment. . . .
                [T]aken as a whole, these actions suggest that the Garwoods
                were not properly reporting and paying taxes allegedly due, not
                that they intended not to pay, or preserve the wherewithal to pay,
                their taxes. . . . [Moreover,] Virginia’s tax preparer included
                income from the sale of dogs in her 2008 tax return. . . .


        Id. at 689. The tax court concluded,


                The Court holds that [DOR] did not show the presence of the
                statutorily prescribed exigent circumstances that the Garwoods[]
                intended to quickly leave the state, remove their property from
                the state, conceal their property in the state, or do any other act
                that would jeopardize the collection of taxes.


        Id.


[103]   Below, DOR never disputed a single fact underlying the tax court’s decision,

        nor the holding itself. DOR never argued that the jeopardy assessments were

        valid; it argued, correctly, that the assessments’ invalidity does not give rise to a


        Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 53 of 59
        due process violation, an equal protection violation, conversion, or IIED. The

        State’s evidence did suggest that Swain’s and others’ interpretation of the

        jeopardy assessment statute was done in good faith, but the tax court never

        found otherwise, and, because such a finding would not have been necessary to

        resolve the statutory construction question before the court, such a finding

        could have not furnished a basis for estoppel. The tax court’s dicta about

        “media hype,” “a media circus roil[ing],” and DOR’s “wield[ing] the power of

        jeopardy assessments as a sword,” id. at 690, stand on the same footing.


[104]   Given the uncontested nature of the tax court’s holding and of the handful of

        facts on which that holding rested, the trial court did not abuse its discretion in

        declining to give Garwood II preclusive effect. Put differently, the Garwoods

        already enjoyed the benefit of the only estoppel to which they were entitled.


[105]   For the same reasons, the trial court did not abuse its discretion by excluding all

        of the Garwood II opinion but its square holding. Indeed, the court would have

        abused its discretion by admitting the entire opinion. The Garwood II dicta

        regarding the circumstances of the raid and its perceived nontax purpose were

        probative only of the tax court’s subjective disapproval of the State’s course of

        proceeding. That subjective disapproval was immaterial to the Garwoods’ case

        in Harrison Circuit Court. Moreover, the dicta mirrored the arguments the

        Garwoods put repeatedly to the jury. Their minimal or nonexistent probative

        value was substantially outweighed by the risk of unfair prejudice and jury

        confusion that would have resulted had the jury perceived the Garwoods’

        arguments to have already received the judicial imprimatur of the tax court,

        Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017    Page 54 of 59
        when such imprimatur was legally meaningless. There was no abuse of

        discretion in the trial court’s exclusion of most of the Garwood II opinion.


         C. Failure to Give Jury Instruction on Voidness and Admission of Jeopardy
                                        Assessments

[106]   The Garwoods unsuccessfully sought an instruction that “[a] void judgment is

        one that, from its inception, is a complete nullity and without legal effect.”

        Appellant’s App. Vol. II, p. 88. Because this instruction correctly states the law,

        we will reverse the trial court’s failure to give it if it was supported by evidence,

        did not repeat material adequately covered by other instructions, and the failure

        prejudiced the tendering party’s substantial rights. Morris v. K-Mart, Inc., 621

        N.E.2d 1147, 1148 (Ind. Ct. App. 1993), trans. denied.


[107]   The instruction was not supported by evidence, and failure to give it did not

        prejudice the Garwoods. It was not supported by evidence because no judgment

        was at issue in this case. The jeopardy assessments were declared by the tax

        court to be “void as a matter of law,” Garwood II, 953 N.E.2d at 690, but

        DOR’s jeopardy assessments are not judgments. See Restatement (Second) of

        Judgments § 1 (Am. Law Inst. 1982) (“A court has authority to render

        judgment when . . . .”); 49 C.J.S. Judgments § 1 (2009) (“A judgment may be

        broadly defined as the decision or sentence of the law given by a court or other

        tribunal . . . .”); 46 Am. Jur. 2d Judgments § 1 (2006) (“A judgment is a judicial

        action of the court.”).




        Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017     Page 55 of 59
[108]   However, the instruction was inapplicable in a more fundamental sense, and

        giving it risked leading the jury into the same confusion under which the

        Garwoods labor, contrary to the purpose of instructing the jury. See Dawson v.

        Thornton’s, Inc., 19 N.E.3d 337, 339 (Ind. Ct. App. 2014) (“The purpose of jury

        instructions is to inform the jury of the law applicable to the facts without

        misleading [it] . . . .”), trans. denied. The jeopardy assessments were declared

        “void as a matter of law.” Garwood II, 953 N.E.2d at 690 (emphasis added). “A

        void judgment is . . . without legal effect . . . .” Stidham v. Whelchel, 698 N.E.2d

        1152, 1154 (Ind. 1998) (emphasis added) (quoting 46 Am. Jur. 2d Judgments §

        31 (2006)). Yet the Garwoods believe this means the jeopardy assessments

        “literally never happened,” Tr. p. 625 — as a matter of fact and history, such that

        the documents themselves could not even be admitted into evidence because

        they were “blank pieces of paper” in the eyes of the law. Id. at 624. This is

        incorrect.

[109]   “Voidness” is a concept of the law of procedure that has precisely one legal

        consequence: what is void may be collaterally attacked at any time by any

        person, or, what amounts to the same thing, cannot be enforced under any

        circumstances, waiver, consent, ratification, or procedural default

        notwithstanding.

                A void judgment is . . . , from its inception, . . . a complete
                nullity and without legal effect. By contrast, a voidable judgment
                is not a nullity, and is capable of confirmation or ratification.
                Until superseded, reversed, or vacated, it is binding, enforceable,
                and has all the ordinary attributes and consequences of a valid
                judgment. . . . [Judgments rendered in the absence of personal
        Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 56 of 59
                jurisdiction must be void rather than voidable. If only voidable,
                a] plaintiff would be able to obtain a default judgment after
                serving process upon any party, no matter how remote, and place
                the burden on that party to seek to eradicate the record within a
                reasonable time or [by operation of procedural default or waiver]
                run the risk that a valid judgment may be outstanding in the
                plaintiff’s choice of forum where it may become quite important
                at some indeterminate time in the future even if insignificant
                today. This result [is unacceptable] . . . .


        Stidham, 698 N.E.2d at 1154-55 (citations and quotations omitted); see also

        Restatement (Second) of Judgments ch. 5, intro. note (Am. Law Inst. 1982)

        (“[I]t is said that a ‘void’ judgment is vulnerable either to direct or collateral

        attack, while a ‘voidable’ judgment is subject only to direct attack.”); 50 C.J.S.

        Judgments § 710 (2009) (“[A] judgment which is not void is not subject to

        collateral attack, but a void judgment may be attacked at any time by any

        person in any proceeding.”); 46 Am. Jur. 2d Judgments § 738 (2006) (“[A]

        collateral attack may [only] be allowed if the judgment is void . . . .”). The same

        is true, for example, for marriages, Pry v. Pry, 255 Ind. 458, 75 N.E.2d 909

        (1947), and for contracts. Montgomery v. Wasem, 116 Ind. 343, 15 N.E. 795, 797

        (1888).

[110]   We do not read Garwood II to hold that the Garwoods would have been entitled

        simply to default on a direct challenge to the jeopardy assessments and

        collaterally attack future execution, because that was not the question before the

        tax court in Garwood II. The question before the tax court was simply whether

        the jeopardy assessments were erroneous, not whether such error rendered the

        assessments void or merely voidable.
        Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017      Page 57 of 59
[111]   Even if this were precisely what the tax court held, what the tax court never did,

        purported to do, or could conceivably do, was to blot out the jeopardy

        assessments from the book of life. “You cannot change history,” as the State

        correctly observed. Tr. p. 626. As already discussed, see supra Part II, a state

        procedural rule cannot blind the federal constitution to objective reality. Neither

        does the law of this state blinker itself:

                Brooks confessed a judgment before a justice of the peace . . . .
                [Defendant, a constable, was issued a writ of execution on the
                judgment, and under that writ levied on Brooks’ property.
                Plaintiff, a sheriff, obtained separate writs from the circuit court
                and levied on the same property.] The defendant,
                notwithstanding, re-took the property and sold it on the
                execution. . . .

                It is contended [by the plaintiff sheriff] that [an applicable] statute
                rendered the confessed judgment a nullity as to all persons not a
                party to it; and, therefore, the [defendant] constable committed a
                trespass in proceeding to sell the goods which he had seized . . . .

                The premiss may be true, but the inference is not correct. The
                question here is not, whether the regular execution-creditors of
                Brooks had any means of avoiding their regular judgment
                confessed before the justice; but the inquiry is, whether the
                defendant was justified in executing the writ, under which he
                acted. That writ . . . [was facially regular]. The law is, that a writ,
                having these characteristics, however irregularly issued, even though there
                be no judgment on which to found it, is a justification to an officer acting
                under it.


        Gott v. Mitchell, 7 Blackf. 270, 270–71 (Ind. 1844) (emphasis added).




        Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017           Page 58 of 59
[112]   Though the tendered jury instruction correctly stated the law, it was

        inapplicable to this case, risked misleading the jury, and could not have

        changed the federal- or state-law result. For these reasons, the trial court did not

        abuse its discretion by failing to give the Garwoods’ tendered instruction on

        voidness. For the same reasons, the trial court did not abuse its discretion in

        ruling that the jeopardy assessments were not “blank pieces of paper,” Tr. p.

        624, but admissible evidence.


                                                    Conclusion

[113]   The judgment against Swain is reversed. The order as to fees and costs is

        vacated. The trial court is affirmed in all other respects.


[114]   Reversed in part and affirmed in part.


        Baker, J., and Pyle, J., concur.




        Court of Appeals of Indiana | Opinion 31A01-1603-CT-679 | June 5, 2017   Page 59 of 59